Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's submission dated 6/15/22 has been entered. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the one or more light-emitting components are distributed on the at least first PCB […] adjacent the two or more first openings of claims 2 and 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. In particular no single figure shows the LEDs distributed adjacent to the openings on the PCB.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
The specification lacks the proper antecedence (and support) for the LEDs being adjacent the openings on the PCB. Nowhere in the originally filed disclosure the explicit structural arrangement of the LEDs and the openings on the PCB relative to one another is described as being adjacent. 
Appropriate correction is required.
Examiner's Notes
The examiner respectfully notes:
The recitation of the openings collaborating for dissipating heat via convection does not provide any structural details for the relative arrangement of the openings that are performing the collaborating other than the openings being arranged such that air in thermal gradient travels therethrough. 
Furthermore, in the instant amendment, the light emitting diodes are replaced but light emitting components, which is not explicitly defined in the specification, and appears to be an attempt to include drivers, sensors and other affiliated elements in the general term light emitting components. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14, 16-43, and 45-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over SOHN (US 10197262).
Regarding claim 1, SOHN discloses an apparatus (FIG.s 1-8) for using heat convection for dissipating heat generated by one or more light-emitting components during operation, the apparatus comprising: at least a first printed circuit board (PCB) (100 FIG. 4) comprising at least one first opening (400a FIG. 4); and a housing (such as 300 FIG. 4) receiving the at least first PCB therein; wherein the housing comprises at least one second opening (400b FIG. 4) for collaborating with the at least one first openings for dissipating heat via heat convection.
SOHN does not explicitly show the at least one corresponding/collaborating first and second openings being two or more.
However, the prior art does teach a series of corresponding/collaborating openings for dissipating heat via convection, thus, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate employ multiple series of corresponding holes for dissipating heat in order to improve heat dissipation efficiency according to a preferred size and shape of the apparatus, since it has been held that mere duplication of the essential working part of a device involves only routine skill in the art (see St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
Regarding claim 23, SOHN discloses a light apparatus (FIG.s 1-8) for using heat convection for dissipating heat generated by one or more light-emitting components during operation, the apparatus comprising: a housing (such as 300 FIG. 4); and at least one printed circuit board (PCB) (such as 100 FIG. 4) received in the housing; wherein the at least one PCB comprises at least one first opening (400a FIG. 4) and the one or more light-emitting components are distributed on a front side thereof adjacent the at least one first openings.
SOHN does not explicitly show the at least one first opening being two or more.
However, the prior art does teach a series of corresponding/collaborating openings for dissipating heat via convection, thus, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate employ multiple series of corresponding holes for dissipating heat in order to improve heat dissipation efficiency according to a preferred size and shape of the apparatus, since it has been held that mere duplication of the essential working part of a device involves only routine skill in the art (see St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
Regarding claim 31, SOHN discloses an associated structure for a method for dissipating heat generated in an apparatus by one or more light-emitting components during operation, the apparatus comprising a housing and at least one printed circuit board (PCB) received therein, the method comprising: establishing at least one first opening (400a FIG. 4) on the at least one PCB; and establishing at least one second opening (400b FIG. 4) on the housing for collaborating with the at least one first openings for dissipating heat via heat convection.
SOHN does not explicitly show the at least one corresponding/collaborating first and second openings being two or more.
However, the prior art does teach a series of corresponding/collaborating openings for dissipating heat via convection, thus, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate employ multiple series of corresponding holes for dissipating heat in order to improve heat dissipation efficiency according to a preferred size and shape of the apparatus, since it has been held that mere duplication of the essential working part of a device involves only routine skill in the art (see St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).

Regarding claim 2, SOHN further discloses one or more Light-Emitting components (200 FIG. 8) distributed on the at least first one of the one or more PCBs adjacent the first openings.
Regarding claim 3, although SOHN does not explicitly show the first openings are elongated openings, absent persuasive evidence that the claimed shape is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick any known and workable shape for the openings in accordance to the shape of the assembly optimized for a preferred application thereof.
Regarding claim 4, SOHN further discloses the housing comprises a rear-wall structure (evident of shape of 300 in FIG. 4, see also 300, 700, 900 FIG. 7) on a rear side thereof, the rear-wall structure comprising the second openings (as shown in FIG. 4).
Regarding claim 5, SOHN further discloses at least a pair of the first openings and the second openings are overlapped at a vertical direction between a front side and the rear side of the housing (see 400a-400c in FIG. 4).
Regarding claim 6, SOHN further discloses the rear-wall structure is made of a thermal-conductive material (col. 6 line 36-40).
Regarding claim 7, SOHN further discloses the at least first one of the PCBs is in thermal contact with the rear-wall structure (once put together, structurally evident of FIG.s 5, 7 and 8).
Regarding claim 8, although SOHN does not explicitly show a layer of thermal conductive potting material, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to utilize known thermal potting materials, such that the at least first one of the PCBs is in thermal contact with the rear-wall structure via a layer of the thermal-conductive potting material sandwiched therebetween, in order to further improve the heat dissipation efficiency of the assembly. 
Regarding claim 9, SOHN further discloses the rear-wall structure further comprises a plurality of fins (see 900 FIG. 7) extending over the two or more second openings for collaborating with the first openings for dissipating heat via heat convection.
Regarding claims 10 and 39, although SOHN does not explicitly show a first set of the plurality of fins extend between an opposite pair of edges of the rear-wall structure; and wherein a second set of the plurality of fins extend front an outermost fin of the first set of the plurality of fins towards an edge of the rear-wall structure adjacent the outermost fin, absent persuasive evidence that the claimed arrangement is significant to the operation of the rest of the apparatus, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate first and second fins arranged in perpendicular directions, such that a second set of the plurality of fins extend front an outermost fin of the first set of the plurality of fins towards an edge of the rear-wall structure adjacent the outermost fin, in accordance to a preferred structural arrangement of the assembly. 
Regarding claim 11, SOHN further discloses the rear-wall structure further comprises a base (part of 300 FIG. 4); wherein the plurality of fins extend outwardly from the base (evident of 900 FIG. 7); and wherein the base comprises the second openings (as shown in FIG. 4).
Regarding claim 12, SOHN further discloses the second openings are at locations corresponding to the first openings (structurally evident of FIG. 4).
Regarding claim 13, SOHN further discloses spaces (understood as any space such as what is accommodating 700 in FIG. 7) between the plurality of fins form the second openings (see FIG. 5).
Regarding claim 14, although SOHN does not explicitly show at least a second one of the PCBs comprises a conformal coating layer on an exterior side thereof, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a coating layer in order to enhance the structural integrity and durability of the assembly. 
Regarding claim 16, SOHN further discloses the housing comprises a front wall (such as 600 FIG. 4) for enclosing the PCBs therebehind; and wherein the front wall comprises third openings (400c FIG. 4) for collaborating with the first openings and the second openings for dissipating heat via heat convection.
The motivation to make multiple is same as provided above.
Regarding claim 17, SOHN further discloses the front wall comprises a lens structure (see 610 FIG. 4) having one or more lenses.
Regarding claim 18, although SOHN does not explicitly show the third openings are elongated openings, absent persuasive evidence that the claimed shape is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick any known and workable shape for the openings in accordance to the shape of the assembly optimized for a preferred application thereof.
Regarding claim 19, SOHN further discloses the housing comprises a first portion (such as 300 FIG. 4) for receiving the PCBs (such as those having LEDs), and a second portion (such as 700 FIG. 4); and wherein the second portion of the housing has a depth larger than that of the first portion thereof (structurally evident in FIG. 5).
Regarding claim 20, SOHN further discloses the second portion of the housing receives therein at least a portion of the PCBs (operationally required).
Regarding claim 21, absent clear structural details in the claims, one of ordinary skills in the art before the claimed invention was effectively filed would have recognized that one of the one or more PCBs of SOHN would comprise one or more fourth openings in order to structurally correspond to the rest of the apparatus. 
Regarding claim 22, SOHN further discloses the housing comprises one or more fifth openings (such as the hole for the wire shown but not labeled in FIG. 4) in the second portion.
Regarding claim 24, although SOHN does not explicitly show the first openings are elongated openings, absent persuasive evidence that the claimed shape is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick any known and workable shape for the openings in accordance to the shape of the assembly optimized for a preferred application thereof.
Regarding claim 25, SOHN further discloses the housing comprises a plurality of sidewalls and a rear-wall structure (evident of shape of 300 FIG. 4), the rear-wall structure comprising one or more second openings (400b FIG. 4); and wherein at least one pair of the one or more first openings and the one or more second openings are at corresponding locations.
Regarding claim 26, SOHN further discloses the at least one pair of the one or more first openings and the one or more second openings are overlapped at a vertical direction between a front side and the rear side of the housing (evident of FIG. 4).
Regarding claim 27, SOHN further discloses a back of at least one of the one or more PCBs is in thermal contact with the rear-wall structure of the housing (see FIG.s 4, 7 and 8).
Regarding claim 28, SOHN further discloses the rear-wall structure further comprises a plurality of fins (see 900 FIG. 7) spaced from each other.
Regarding claim 29, SOHN further discloses the rear-wall structure further comprises a base (shown in FIG. 4); wherein the plurality of fins extend outwardly from the base (shown in FIG. 7); and wherein the base comprises the one or more second openings.
Regarding claim 30, SOHN further discloses spaces (such as what is accommodating  700 FIG. 7) between the plurality of fins form the one or more second openings.
Claim 32 includes substantially the same scope as that of claim 2 and is thus rejected similarly. 
Claim 33 includes substantially the same scope as that of claim 3 and is thus rejected similarly. 
Claim 34 includes substantially the same scope as that of claim 4 and is thus rejected similarly. 
Claim 35 includes substantially the same scope as that of claim 5 and is thus rejected similarly. 
Claim 36 includes substantially the same scope as that of claims 6 and 7 combines and is thus rejected similarly. 
Claim 37 includes substantially the same scope as that of claim 8 and is thus rejected similarly.
Claim 38 includes substantially the same scope as that of claim 9 and is thus rejected similarly. 
Claim 40 includes substantially the same scope as that of claim 11 and is thus rejected similarly. 
Claim 41 includes substantially the same scope as that of claim 12 and is thus rejected similarly. 
Regarding claim 42, SOHN further discloses said establishing one or more second openings on the housing comprises arranging the plurality of fins (900 FIG. 7) on the rear-wall structure and equidistantly spaced apart from each other with spaces between the plurality of fins (another space, not the equidistant ones, such as where 700 is accommodated in FIG. 7) forming the one or more second openings.
Claim 43 includes substantially the same scope as that of claim 14 and is thus rejected similarly. 
Claim 45 includes substantially the same scope as that of claim 16 and is thus rejected similarly.
Regarding claim 46, SOHN further discloses said establishing the one or more third openings on the front wall of the housing comprises establishing the one or more third openings (400c FIG. 4) on the front wall of the housing.
Although SOHN does not explicitly show the openings are elongated openings, absent persuasive evidence that the claimed shape is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick any known and workable shape for the openings in accordance to the shape of the assembly optimized for a preferred application thereof.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on the specific combination of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, or they are not persuasive. 
Upon further consideration of the disclosure of the application, the prior art and the prosecution history, a new interpretation of the prior art is presented in the current rejection, to which applicant’s arguments do not apply.
In particular, the applicant's arguments amount to the newly amended limitation, multiple openings on the PCB, which is addressed above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty, can be reached via email rajarshi.chakraborty@uspto.gov or by phone 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875